I dissent. It was for plaintiff to show that defendant being on the wrong side of the road was the proximate cause of the accident. When the court instructed the jury that if defendant was on the wrong side of the road the burden shifted to defendant to show that his being there was not the proximate cause of the accident there was error committed, and, on such a vital subject, we must hold it was reversible error. It will not do to say the instruction went over the heads of the jurors. It was given to find lodgment with the jurors and we must assume it was *Page 527 
followed in reaching the verdict. This misdirection does not fall within the curative provisions of section 14565, 3 Comp. Laws 1915.
For this error the judgment should be reversed and a new trial granted, with costs to defendant.
SNOW, FELLOWS, and CLARK, JJ., concurred with WIEST, J.